Citation Nr: 0117701	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-16 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right patella, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to April 
1986.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO decision which denied the 
veteran's claim for an increased (compensable) rating for 
chondromalacia of the right patella.  By a July 2000 RO 
decision, the veteran's rating was increased from 0 to 10 
percent, effective from July 20, 1998 (the date of his 
claim).  It is acknowledged that the veteran has been granted 
a higher rating; however, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to a 10 percent rating, VA is required to consider 
entitlement to an even higher rating for chondromalacia of 
the right patella.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

The veteran's chondromalacia of the right patella is 
manifested by full range of motion with pain.  Functional 
impairment is minimal.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia of the right patella have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.40, 4.45, 4.59, 
Diagnostic Codes 5010, 5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1971 to October 
1986.

A review of the veteran's service medical records generally 
show that he experienced right knee problems during active 
duty.  In the early 1980s, he was diagnosed as having 
chondromalacia of the right knee.  In 1982, he sustained a 
midsubstance cleavage tear about the anterior horn of the 
right medial meniscus and underwent arthroscopy and an 
arthroscopic partial medial meniscectomy. 

A January 1987 VA X-ray report of the right knee reflected 
minimal degenerative changes especially involving the lateral 
compartment. 

In February 1987, the veteran was examined for VA 
compensation purposes.  The assessments were right knee 
instability, status-post lateral release, minor 
chondromalacia with some thigh circumference atrophy, and 
surgical scars.

By a September 1987 RO decision, service connection for a 
right knee disability (post-operative chondromalacia of the 
right patella) was granted and a 0 percent rating was 
assigned.

In July 1998, the veteran filed a claim for an increased 
rating for his service-connected right knee disability.

VA outpatient medical records, dated in 1998 and 1999, show 
that the veteran presented for intermittent treatment of 
right knee complaints.

In August 1999, the veteran was examined for VA compensation 
purposes during which he related that he had progressively 
worsening right knee pain.  He said his pain was a 7 out of 
10 in terms of intensity.  He said he could not stand greater 
than 10 minutes, and it was difficult for him to walk more 
than three blocks.  He also related that his knee gave out on 
him.  He said he was employed as a delivery boy at a store.  
On objective examination, he had full range of motion of the 
right knee.  The neurovascular system of the right leg was 
intact.  He had a negative Lachman's test, and no varus or 
valgus instability of the knee.  He had minimal medial joint 
line tenderness.  X-rays were noted as showing mild 
degenerative arthritis of the right knee.  The clinical 
impression was chondromalacia patella.  

An August 1999 VA X-ray report of the right knee shows that 
the veteran had no acute bony pathology. 

In a May 2000 letter, an auto parts delivery manager, 
[redacted], indicated that the veteran had been 
employed as an automotive parts driver for Pep Boys since 
March 1999.  Mr. [redacted] indicated that he had seen the 
veteran limping and favoring his right knee on several 
occasions.  It was noted that the veteran had experienced 
additional problems with his knee six weeks earlier, when an 
elderly woman, who was pushing a shopping cart, inadvertently 
bumped him.  Mr. [redacted] indicated the veteran had sustained 
no further injury to his knee but nevertheless reported 
experiencing severe pain and distress from the aforementioned 
incident, which was described as "minor."  As a 
precautionary measure, the veteran was sent to the PEP Boys 
doctors and placed on light duty for four weeks.  A doctor 
followed up with the veteran three weeks later and reportedly 
said the veteran's knee condition was significantly worse, 
and it was recommended that he stay off his right knee with 
no prolonged standing, bending, or constant pressure, like 
pressing on the gas pedal of a vehicle.  The doctor also 
recommended that the veteran seek medical care from the 
"veteran's clinic" since it was felt that surgery was 
required and workman's compensation would not cover an old 
service-connected condition. 

In June 2000, the veteran underwent an examination at Alto 
Medical Clinic.  The examiner noted that the claims file was 
not available for review.  During the examination, the 
veteran reported that he had intermittent right knee pain, 
which he said occurred on a daily basis and which lasted all 
day.  He said his knee flare-ups occurred while walking or 
standing for long periods, driving, climbing stairs, or when 
pivoting on the ball of his foot.  He said he took medication 
such as Aspirin or Vicodin, which helped to relieve his knee 
pain.  On objective examination, the veteran's gait was 
normal; there were no abnormal signs on weight bearing; and 
an assistive device was not required for ambulation.  It was 
noted that he required a right knee brace but the veteran 
denied that he used the brace at all times.  On examination 
of the right knee, there was no warmth, redness, swelling, 
deformity, effusion, drainage, abnormal movement, instability 
(including no medial lateral or anterior posterior 
instability), weakness, or crepitus.  The McMurray test was 
negative.  His range of motion was grossly normal, 
bilaterally.  On range of motion studies, bilateral flexion 
was 140 degrees out of 140 degrees, with right knee pain at 
130 degrees; and his extension was 0 degrees out of 0 
degrees.  Range of motion was limited by pain, but not by 
fatigue, weakness, or lack of endurance.  It was opined that 
the veteran did not have limited function with regard to 
standing or walking.  The neurologic examination revealed 
good tone bilaterally with good active motion.  He had no 
tremors, atrophy, or fasciculations.  Strength was 5/5 
throughout, with no focal motor deficits.  His sensation was 
grossly intact and equal, bilaterally.  The established 
diagnosed was status-post arthroscopy with meniscectomy and 
residual pain.  It was noted that the diagnosis was based on 
the veteran's history that he had injured his right knee 
while in service and had undergone two arthroscopic 
surgeries, including the meniscectomy.  It was concluded that 
the physical examination of the right knee showed some 
crepitus and pain on range of motion, and that his right knee 
condition had an impact on his usual occupation and daily 
activities.

A June 2000 X-ray study of the right knee reflects no 
evidence of fracture, dislocation, or other osseous or 
articular abnormality; and the regional soft tissues appeared 
normal.  The impression was no abnormality demonstrated.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the August 1999 RO decision which denied his 
claim for an increased rating for chondromalacia of the right 
patella based on the lack of evidence showing an increase in 
his level of disability.  In July 2000, the veteran's rating 
was increased to 10 percent and he was also informed of this 
decision.  The key issue in this case is whether the 
veteran's right knee disability is more disabling than 
evaluated, and the RO's 1999 and 2000 decisions, as well as 
the statement of the case and subsequent supplemental 
statements of the case, informed the veteran that information 
regarding the severity of his right knee disability was 
needed to substantiate his claim.  VA has met its duty to 
inform the veteran.  The Board concludes the discussions in 
the rating decision, statement of the case, supplemental 
statement of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  The RO has 
requested all relevant records identified by the veteran and 
the veteran was informed in various letters what records the 
RO was requesting and he was asked to assist in obtaining the 
evidence.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A 20 percent rating is warranted when there is dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  A symptomatic knee following removal of a 
semilunar cartilage may be rated 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5259.

Slight impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, there is 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each such major joint or 
group of minor joints affected by limitation of motion from 
arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Leg flexion limited to 60 degrees is rated 0 percent; flexion 
limited to 45 degrees warrants a 10 percent evaluation; and 
flexion limited to 30 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Leg extension 
limited to 5 degrees is rated 0 percent; extension limited to 
10 degrees warrants a 10 percent evaluation; and extension 
limited to 15 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In the instant case, a review of the veteran's service 
medical records shows that he experienced right knee problems 
during his period of active service (1971-1986), and 
underwent surgical treatment including arthroscopy and an 
arthroscopic partial medial meniscectomy.  Service connection 
for a right knee disability (post-operative chondromalacia of 
the right patella) was granted and a 0 percent rating was 
assigned in a September 1987 RO decision.

VA outpatient records, dated in 1998 and 1999, show only 
intermittent treatment for right knee problems.  In August 
1999, the veteran underwent a VA compensation examination 
during which he reported he had increasing right knee pain, 
and instability.  He said he had difficulty standing for long 
periods or walking for more than 3 blocks.  On objective 
examination, he had full range of motion, and no varus or 
valgus instability.  He had minimal joint line tenderness.  
X-rays were noted as showing mild degenerative arthritis of 
the right knee.  The clinical impression was chondromalacia 
of the right patella.

A June 2000 examination report similarly shows that the 
veteran complained of right knee pain.  He said the right 
knee pain was intermittent in nature, and he also said it 
occurred on a daily basis, lasting all day long.  On 
objective examination, his right knee was not red, warm, or 
swollen.  On range of motion studies, flexion and extension 
of the right knee were normal.  It was also noted he had 
right knee pain on flexion at 130 degrees.  There was no 
weakness, fatigability, or lack of endurance during the range 
of motion studies.  It was also noted that he did not have 
limited function with regard to standing or walking.  There 
was no medial lateral or anterior posterior instability.  It 
was concluded that the physical examination showed some 
crepitus and pain on range of motion, and it was also 
concluded that the veteran's right knee condition had an 
impact on his occupation and daily activities.  The diagnosis 
was status post arthroscopy with a meniscectomy and residual 
pain. 

In the instant case, none of the recent examinations, 
including the ones conducted in 1999 and 2000, reflect any 
evidence of dislocated semilunar cartilage, or symptoms of 
locking or effusion; thus, a higher rating of 20 percent for 
the service-connected right knee disorder is not warranted 
under Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  Diagnostic Code 5259 is inapplicable as the 
veteran has not undergone the removal of his semilunar 
cartilage.  38 U.S.C.A. § 4.71a, Diagnostic Code 5259.

Examinations performed, in 1999 and 2000, also show that the 
veteran's range of the motion of the right knee was 0 to 140 
degrees.  These findings equate to full range of motion of 
the knee.  See 38 C.F.R. § 4.71, Plate II.  If the service-
connected right knee disorder was strictly rated on the basis 
of limitation of motion, it would be rated 0 percent under 
Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

Current X-ray studies reflect mild degenerative arthritis of 
the right knee.  The Board acknowledges that while the 
veteran's range of motion has been consistently full, there 
was objective evidence of pain during studies performed in 
June 2000.  Specifically, it was noted that the veteran 
experienced right knee pain at 130 degrees of flexion.  
Further, the 2000 examiner indicated that the veteran's right 
knee condition had an impact on his occupation and daily 
activities; however, the clinical evidence reflects that the 
veteran had no weakness, fatigability, or lack of endurance 
on range of motion studies, and there was no functional 
impairment with regard to his ability to walk or stand.  With 
due consideration of the effects of pain, the veteran's 
limitation of motion of the right knee is certainly no more 
than 10 percent disabling under the arthritis codes or 
limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Hicks v. Brown, 8 Vet. App. 
417, 420-21 (1995).  

With regard to Diagnostic Code 5257, it is noted that when 
the veteran was examined, in 1999 and 2000, there was no 
objective evidence of instability of the right knee.  As 
such, the veteran may not be assigned a higher rating based 
on instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
reaching this determination, the Board notes that the RO 
referenced DC 5257 in the rating decision.  However, the 
explanation of the decision was to the effect that the 10 
percent evaluation was based on the presence of pain with 
flexion and extension.  The RO did not base the decision on 
the basis of instability or subluxation.  There, the decision 
of the Board to base the evaluation on 38 C.F.R. § 4.59 
merely reflects that actual intent of the RO.  

In a precedent opinion, the VA General Counsel held that 
separate ratings are available for disabilities manifested by 
instability of the joint and limitation of motion due to 
arthritis.  See VAOPGCPREC 23-97.  The VA General Counsel has 
since held that separate ratings are only warranted in these 
types of cases when the veteran has limitation of motion in 
his knee which at least meets the criteria for a zero-percent 
rating under Diagnostic Codes 5260 or 5261, or when there is 
probative evidence showing the veteran experiences painful 
motion attributable to arthritis.  See VAOPGCPREC 9-98.  In 
the instant case, the General Counsel's opinions would not 
result in a higher rating as the veteran's right knee 
disorder does not result in both instability and limitation 
of motion.  As noted above, objective studies have 
consistently noted a lack of instability.

The Board has given consideration to the nature and severity 
of the veteran's right knee surgical scars, and whether 
compensation should be assigned in accordance with Diagnostic 
Codes 7803, 7804, and 7805.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805.  As the medical evidence of record 
does not show that the veteran's scars of the right knee are 
poorly nourished, repeatedly ulcerated, tender, painful on 
objective demonstration, or cause any functional impairment, 
a separate rating is not for application.

The veteran has asserted that his right knee disability is 
worse than evaluated.  The Board notes that the veteran is 
competent to describe his right knee symptoms.  However, the 
Board attaches the greatest probative weight to the clinical 
findings of the skilled, unbiased professionals who have been 
trained at evaluating and diagnosing his orthopedic 
condition.  The veteran is competent to report that he is 
worse and assert that he has pain of 7 on a scale of 10 and 
that he has instability.  However, the examiners determined 
that he did not have instability.  Such observations are more 
probative than his lay assertions.  Similarly, although he 
reported that he had pain graded as 7, the 1999 examination 
disclosed that he had full motion.  The 2000 examination 
disclosed that his gait was steady and normal.  He was able 
to get on and off the examining table without difficulty.  It 
is concluded that the medical observations are more probative 
of the impairment than the veteran's lay statements and the 
reports identified in the Pep Boy's statement.  Taking all 
the evidence into consideration, particularly the lack of 
instability and minimal functional impairment, the Board 
finds that the evidence of record preponderates against a 
rating in excess of 10 percent for his right knee condition.  

The May 2000 statement of Mr. [redacted] is acknowledged.  In 
his statement, he indicated that a doctor had told him that 
the veteran's right knee condition was so serious that he 
required surgical treatment; this is not, however, a 
satisfactory basis for awarding an increased rating.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In sum, the Board finds that the evidence does not support a 
rating higher than 10 percent.  Since the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for his chondromalacia of the right patella, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for chondromalacia of the right patella 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

